Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 08/19/2022.
Claims 1-4, 6-10 and 12-16 are pending in this application.  Claims 1, 14 and 15 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sloo et al. (“Sloo”, US PG-Pub. 2013/0345883 A1) in view of Preliasco et al. (“Preliasco”, US PG-Pub. 2011/0274476 A1).
Re-claim 1,
Sloo teaches an apparatus comprising:
a hand engagement interface including a manual actuator coupled to visual feedback circuitry, the manual actuator to receive a mechanical user input, wherein the manual actuator includes a rotatable mechanical dial (Figs. 3, 21, [0053, 0138]. Sloo describes the thermostat 300 having a hand rotatable ring interface 312 for receiving user input to control the HVAC system); and
a processor circuit coupled to the manual actuator and the visual feedback circuitry (Figs. 3, 22, [0141]. Sloo describes the processor 2204 coupled with the rotatable ring interface 312 to provide and control the visual feedback menu), wherein the processor circuit executes machine readable instructions to:
detect the mechanical user input to the manual actuator (Figs. 3, 19, 21, [0138]. Sloo describes user entering the user rotational input 2108 on the rotational input unit at block 2102 );

a display screen that physically rotates with the rotatable mechanical dial; responsive to the mechanical user input, render a dynamic display of selectable indicia to a user via the visual feedback circuitry and the display screen, wherein the user is able to execute a control function of the apparatus by scrolling through and selecting an indicium from the selectable indicia, wherein a rotational displacement of the rotatable mechanical dial scrolls the indicium across a virtual path displayed on the display screen; and continuously update the display screen as the display screen is rotated with the rotatable mechanical dial such that as the indicium scroll across the virtual path displayed on the display screen an image of the scrolling indicium does not appear to rotate with the rotating display screen with respect to a point of view of the user (Figs. 3, 9A, 19, 21, [0094, 0129, 0137]. Sloo describes in response to the user rotational input 2108 in one direction (i.e. counterclockwise), the display screen is physically rotated in opposite direction (i.e. clockwise) corresponding to rotatable mechanical dial user input 2108 that renders a dynamic display of selectable menu indicium 2112 scrolling in clockwise direction across the virtual path of the menu listing for selecting and executing a control function responsive to user input shown in blocks 2104 and 2106 ([0094], “Rotating the ring in the opposite direction, i.e., counterclockwise, translates or shifts the screens in the opposite direction (e.g., from 916 to 908 to 900)”).
Sloo fails to teach a printing apparatus.
However, Preliasco teaches a printing apparatus (Fig. 1, [0044]. Preliasco describes the mobile printer 100 with a manual navigator 118).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the manual actuator ring interface teachings of Sloo with the printer teaching of Preliasco to apply the manual actuator ring interface to a printer for user conveniently controlling a complex menu functions in a small or limited screen display.

	Re-claim 2,
	in addition to what Sloo-Preliasco teaches in claim 1, Sloo also teaches the apparatus, wherein: the processor circuit executes the machine readable instructions to scroll the selectable indicia across the display screen in synchronization with corresponding rotational displacement of the rotatable mechanical dial (Figs. 3, 19, 21, [0129, 0137]. Sloo describes the unit renders a dynamic display of selectable menu indicium 2112 for selecting and executing a control function responsive to user input on the rotatable mechanical ring interface 312 shown in blocks 2104 and 2106).

Re-claim 3,
	in addition to what Sloo-Preliasco teaches in claim 2, Sloo also teaches the apparatus, wherein the display screen is not responsive to touch input (Figs. 3, [0056, 0121, 0122]. Sloo describes the mechanical form of the rotatable ring interface with rotating to navigate the menu and pressing inward to select a highlight menu option although touch-sensitive interface can be implemented otherwise. Thus, the display screen of the mechanical form rotatable ring interface is not responsive to touch input).

Re-claim 4,
	in addition to what Sloo-Preliasco teaches in claim 2, Sloo also teaches the apparatus, wherein: the rotatable mechanical dial is linearly displaceable along a direction that is parallel to a central rotational axis thereof such that user may depress the rotatable mechanical dial, and the processor circuit executes the machine readable instructions to interpret depression of the rotatable mechanical dial as mechanical user input (Figs. 3, 8A, [0093]. Sloo describes the circumferential menu 820 parallel to central rotation of the mechanical ring interface with that a menu option can be selected by pressing inward).

Re-claim 6,
in addition to what Sloo-Preliasco teaches in claim 2, Sloo also teaches the apparatus, wherein the display screen is disposed inside of the rotatable mechanical dial (Figs. 3, 8A, [0093]. Sloo describes the display screen 800 is disposed inside the mechanical ring interface unit 300).

Re-claim 8,
in addition to what Sloo-Preliasco teaches in claim 6, Sloo also teaches the apparatus, wherein the processor circuit executes the machine readable instructions to scroll the selectable indicia across the display screen in synchronization with rotation of the rotatable mechanical dial and to permit a user to select the indicium from the selectable indicia by depressing the rotatable mechanical dial (Figs. 3, 8, 19 [0093]. Sloo describes the process of navigating the selectable menu indicia across the display screen in synchronization with rotational of mechanical ring interface and 
a menu option can be selected by pressing inward).

Re-claim 9,
in addition to what Sloo-Preliasco teaches in claim 8, Sloo also teaches the apparatus, wherein the processor circuit executes machine readable instructions to scroll the selectable indicia across the display screen along a linear path responsive to rotation of the rotatable mechanical dial (Fig. 19, [0129]. Sloo describes the process of navigating the linear path selectable menu indicia across the display screen in synchronization with rotational of mechanical ring interface).

Re-claim 10,
in addition to what Sloo-Preliasco teaches in claim 8, Sloo also teaches the apparatus, wherein the processor circuit executes machine readable instructions to scroll the selectable indicia across the display screen along a curved path responsive to rotation of the rotatable mechanical dial (Fig. 8, [0093]. Sloo describes the process of navigating the curve path selectable menu indicia across the display screen in synchronization with rotational of mechanical ring interface).

Re-claim 14,
Sloo teaches a non-transitory machine readable medium storing instructions executable by a processor circuit to control an apparatus, the apparatus including:
a hand engagement interface including a manual actuator coupled to visual feedback circuitry (Figs. 3, 21, [0053, 0138]. Sloo describes the thermostat 300 having a hand rotatable ring interface 312 for receiving user input to control the HVAC system);
a lighting beacon coupled to the visual feedback circuitry (Fig. 3, [0054]. Sloo describes the LED indicator 380 acting as a low-power-consuming indicator of certain status condition); and
a processor circuit coupled to the manual actuator and the visual feedback circuitry (Figs. 3, 22, [0141]. Sloo describes the processor 2204 coupled with the rotatable ring interface 312 to provide and control the visual feedback menu), wherein the instructions, when executed by said processor circuit, cause the processor circuit to:
detect manual user input to the manual actuator (Figs. 3, 19, 21, [0138]. Sloo describes user entering the user rotational input 2108 on the rotational input unit at block 2102);
responsive to the manual user input, display selectable indicia via the visual feedback circuitry (Figs. 3, 9A, 19, 21, [0094, 0129, 0137]. Sloo describes in response to the user rotational input 2108 in one direction (i.e. counterclockwise), the display screen is physically rotated in opposite direction (i.e. clockwise) corresponding to rotatable mechanical dial user input 2108 that renders a dynamic display of selectable menu indicium 2112 scrolling in clockwise direction across the virtual path of the menu listing for selecting and executing a control function responsive to user input shown in blocks 2104 and 2106 ([0094], “Rotating the ring in the opposite direction, i.e., counterclockwise, translates or shifts the screens in the opposite direction (e.g., from 916 to 908 to 900)”);
responsive to a status of the apparatus, illuminate the lighting beacon in a predetermined color or blinking pattern; and Reply to Office Action dated May 19, 2022responsive to the status of the apparatus, illuminate a portion of a display screen of a user's computing device in a color or blinking pattern corresponding to the predetermined color or blinking pattern of the lighting beacon (Fig. 3, [0054]. Sloo describes “the LED indicator 380 can be used for communicating one or more status codes or error codes by virtue of red color, green color, various combinations of red and green, various different blinking rates, and so forth, which can be useful for troubleshooting purposes”).
Sloo fails to teach a printing apparatus.
However, Preliasco teaches a printing apparatus (Fig. 1, [0044]. Preliasco describes the mobile printer 100 with a manual navigator 118).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the manual actuator ring interface and the status/error codes displaying by LED indicator teachings of Sloo with the printer teaching of Preliasco to apply the manual actuator ring interface to a printer for user conveniently controlling a complex menu functions in a small or limited screen display and monitoring the printer’s status.

Re-claim 15,
it is a method claim having similar limitations in scope of claim 14; therefore, it is rejected under similar rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view of Preliasco, and further in view of Krampitz et al. (“Krampitz”, US PG-Pub. 2007/0210800 A1).
Re-claim 7,
	Sloo-Preliasco teaches the apparatus in claim 2, but Sloo fails to teach an apparatus, wherein the display screen and rotatable mechanical dial are mounted on a pivot that permits the display to be tilted by a user.  
	However, Krampitz teaches:
	wherein the display screen and rotatable mechanical dial are mounted on a pivot that permits the display to be tilted by a user (Fig. 5, claim 9. Krampitz describes the control panel 38 including the mechanical knob 34 and display screen 34 are pivotably mounted).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the manual actuator ring interface teachings of modified Sloo with the pivot mounted interface of Krampitz to provide the adjustable angle interface to user for easily viewing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view of Preliasco, and further in view of Mckillop et al. (“Mckillop”, US PG-Pub. 2014/0192001 A1).
Re-claim 12,
	Sloo-Preliasco teaches the apparatus in claim 1, but Sloo fails to teach an apparatus, wherein: the manual actuator includes a touch pad interface; and the processor circuit executes the machine readable instructions to move the selectable indicia across the display screen in synchronization with corresponding sliding touch of a user against the touch pad interface.
	However, Mckillop teaches:
	wherein: the manual actuator includes a touch pad interface; and the processor circuit executes the machine readable instructions to move the selectable indicia across a display screen in synchronization with corresponding sliding touch of a user against the touch pad interface (Figs. 1, 7, [0017, 0018, 0070]. Mckillop describes the touch pad interface 16 to navigate the selectable menu indicia across the display screen 14).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical actuator ring interface teachings of Sloo with the mechanical touch pad teaching of Mckillop to indicate another mechanical input design to scroll the on-screen selectable indicia to diversify the input option for user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view of Preliasco, and further in view of Mansell et al. (“Mansell”, US PG-Pub. 2005/0076308 A1).
Re-claim 13,
	Sloo-Preliasco teaches the apparatus in claim 1, but Sloo fails to teach an apparatus, wherein the processor circuit executes the machine readable instructions to permit a user to customize display settings of the selectable indicia.
	However, Mansell teaches:
	wherein the processor circuit executes the machine readable instructions to permit a user to customize display settings of the selectable indicia (Figs. 7, 9, [0050]. Mansell describes the concept of customizing the menu structure by user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical actuator ring interface teachings of Sloo with the customizing the menu structure teaching of Mansell to allow user to customize the menu structure for user convenience.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view of Preliasco and Mansell, and further in view of Sheehan et al. (“Sheehan”, US PG-Pub. 2011/0113374 A1).
Re-claim 16,
	Sloo-Preliasco-Manshell teaches the apparatus in claim 13, but Sloo fails to teach an apparatus, wherein customizing the display settings of the selectable indicia include deleting certain indicia.
	However, Sheehan teaches:
	wherein customizing the display settings of the selectable indicia include deleting certain indicia (Fig. 13, [0128]. Sheehan describes the concept of removing menu item from being displayed on the racetrack menu 150).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical actuator ring interface teachings of modified Sloo with the deleting menu item from the displayed menu teaching of Sheehan to allow user to customize the menu structure for user convenience.


Response to Arguments
 	Applicant's arguments filed on 08/19/2022 with respect to amended claims 1, 14, and 15 have been considered but are moot in view of the same ground(s) of updated rejections. The arguments are not persuasive.

	Applicant argues on pages 6-8 regarding the amended claim 1 that Sloo in view of Preliasco fails to teach the amended feature of claim 1.
	Examiner respectively submit that Sloo teaches in response to the user rotational input 2108 in one direction (i.e. counterclockwise), the display screen is physically rotated in opposite direction (i.e. clockwise) corresponding to rotatable mechanical dial user input 2108 that renders a dynamic display of selectable menu indicium 2112 scrolling in clockwise direction across the virtual path of the menu listing for selecting and executing a control function responsive to user input shown in blocks 2104 and 2106 ([0094], “Rotating the ring in the opposite direction, i.e., counterclockwise, translates or shifts the screens in the opposite direction (e.g., from 916 to 908 to 900)”) (See in Sloo (Figs. 3, 9A, 19, 21, [0094, 0129, 0137]). Therefore, Sloo teaches the amended feature.

	Applicant argues on pages 9-11 regarding the amended claims 14 and 15 that Sloo in view of Preliasco fails to teach the amended feature of claims 14 and 15.
	Examiner respectively submit that Sloo teaches the LED indicator 380 acting as a low-power-consuming indicator of certain status condition and the LED indicator 380 can be used for communicating one or more status codes or error codes by virtue of red color, green color, various combinations of red and green, various different blinking rates, and so forth, which can be useful for troubleshooting purposes (See in Sloo (Fig. 3, [0054]))). Therefore, Sloo teaches the amended feature.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Lee et al. (US 2013/0235000 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145